 



Exhibit 10.4

CAPSTONE TURBINE CORPORATION

AMENDED AND RESTATED 2000 EQUITY INCENTIVE PLAN

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
1.
  PURPOSES OF THE PLAN     1  
2.
  DEFINITIONS     1  
3.
  STOCK SUBJECT TO THE PLAN     5  
4.
  ADMINISTRATION OF THE PLAN     7  
5.
  ELIGIBILITY     8  
6.
  LIMITATIONS     8  
7.
  TERM OF PLAN     9  
8.
  TERM OF OPTION     9  
9.
  OPTION EXERCISE PRICE AND CONSIDERATION     9  
10.
  EXERCISE OF OPTION     10  
11.
  NON-TRANSFERABILITY     13  
12.
  GRANTING OF OPTIONS TO AND STOCK ELECTIONS BY NON-EMPLOYEE DIRECTORS     13  
13.
  TERMS OF NON-EMPLOYEE DIRECTOR OPTIONS     13  
14.
  STOCK PURCHASE RIGHTS AND STOCK BONUSES     14  
15.
  ADJUSTMENTS UPON CHANGES IN CAPITALIZATION, MERGER OR ASSET SALE     15  
16.
  TIME OF GRANTING OPTIONS, STOCK PURCHASE RIGHTS AND STOCK BONUSES     18  
17.
  AMENDMENT AND TERMINATION OF THE PLAN     18  
18.
  STOCKHOLDER APPROVAL     18  
19.
  INABILITY TO OBTAIN AUTHORITY     18  
20.
  RESERVATION OF SHARES     18  
21.
  INVESTMENT INTENT     19  
22.
  GOVERNING LAW     19  

i



--------------------------------------------------------------------------------



 



CAPSTONE TURBINE CORPORATION

AMENDED AND RESTATED 2000 EQUITY INCENTIVE PLAN

RECITALS:

     WHEREAS, the Company previously established the Plan as an equity incentive
plan, and last amended and restated the Plan effective January 27, 2005;

     WHEREAS, the Company desires to amend the Plan to conform the terms of the
Plan with regard to a change in the change of control of the Company with the
other severance and compensation arrangements maintained by the Company;

     NOW, THEREFORE, pursuant to authorization by the Board of Directors of the
Company, the Plan is hereby amended and restated, effective on March 17, 2005:

     1. Purposes of the Plan. The purposes of the Capstone Turbine Corporation
Amended and Restated 2000 Equity Incentive Plan are to attract and retain the
best available personnel for positions of substantial responsibility, to provide
additional incentive to Employees, Directors and Consultants and to promote the
success of the Company’s business. Options granted under the Plan may be
Incentive Stock Options or Non-Qualified Stock Options, as determined by the
Committee at the time of grant. Restricted Stock, Stock Purchase Rights and
Stock Bonuses may also be granted under the Plan.

     2. Definitions. As used herein, the following definitions shall apply:

          (a) “Acquisition” means, unless specified otherwise in an Agreement,

(i) the successful acquisition by a person or related group of persons, (other
than the Company or a person that directly or indirectly controls, is controlled
by or is under common control with, the Company) of beneficial ownership (within
the meaning of Rule 13d-3 of the Exchange Act) of securities possessing more
than 50% of the total combined voting power of the Company’s outstanding
securities pursuant to a transaction or series of related transactions which the
Board does not at any time recommend the Company’s stockholders to accept or
approve;

(ii) the first date within any period of 18 consecutive months or less on which
there is effected a change in the composition of the Board such that a majority
of the Board ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (A) have been members of
the Company’s Board continuously since the beginning of such period or (B) have
been elected or nominated for election as Board members during such period by at
least a majority of the Board members described in clause (A) who were still in
office at the time such election or nomination was approved by the Board;

 



--------------------------------------------------------------------------------



 



(iii) a merger or consolidation in which the Company is not the surviving
entity, except for a transaction the principal purpose of which is to change the
state in which the Company is incorporated;

(iv) the sale, transfer or other disposition of all or substantially all of the
assets of the Company in complete liquidation or dissolution of the Company;

(v) any reverse merger in which the Company is the surviving entity but in which
securities possessing more than 50% of the total combined voting power of the
Company’s outstanding securities are transferred to a person or persons
different from the persons holding those securities immediately prior to such
merger; or

(vi) the issuance by the Company to a single person or related group of persons
(other than the Company or a person that directly or indirectly controls, is
controlled by or is under common control with, the Company) of securities
possessing more than 50% of the total combined voting power of the Company’s
outstanding securities (determined after such issuance) in a single transaction
or a series of related transactions.

          (b) “Agreement” means a written agreement between the Company and a
Holder evidencing the terms and conditions of an individual award or grant of an
Option, Restricted Stock, Stock Bonus, or Stock Purchase Right. Each Agreement
is subject to the terms and conditions of the Plan, except as otherwise provided
for herein.

          (c) “Applicable Laws” means the requirements relating to the
administration of stock option plans under U.S. state corporate laws, U.S.
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted and the applicable laws of
any foreign country or jurisdiction where Options, Stock Purchase Rights or
Stock Bonuses are granted under the Plan.

          (d) “Board” means the Board of Directors of the Company.

          (e) “Cause” means the commission of any act of fraud, embezzlement,
theft or dishonesty by a Holder, any unauthorized use or disclosure by a Holder
of confidential information or trade secrets of the Company (or any parent or
subsidiary thereof), or any other intentional misconduct by a Holder adversely
affecting the business or affairs of the Company (or any parent or subsidiary)
in a material manner. The foregoing definition shall not be deemed to be
inclusive of all the acts or omissions which the Company (or any parent or
subsidiary) may consider as grounds for the dismissal or discharge of any
Holder.

          (f) “Code” means the Internal Revenue Code of 1986, as amended, or any
successor statute or statutes thereto. Reference to any particular Code section
shall include any successor section.

          (g) “Committee” means a committee appointed by the Board in accordance
with Section 4 hereof to administer the Plan.

 



--------------------------------------------------------------------------------



 



          (h) “Common Stock” means the Common Stock of the Company, par value
$0.001 per share.

          (i) “Company” means Capstone Turbine Corporation, a Delaware
corporation.

          (j) “Consultant” means any consultant or adviser if: (i) the
consultant or adviser renders bona fide services to the Company; (ii) the
services rendered by the consultant or adviser are not in connection with the
offer or sale of securities in a capital-raising transaction and do not directly
or indirectly promote or maintain a market for the Company’s securities; and
(iii) the consultant or adviser is a natural person who has contracted directly
with the Company to render such services.

          (k) “Director” means a member of the Board.

          (l) “Employee” means any person, including an Officer or Director, who
is an employee (as defined in accordance with Section 3401(c) of the Code) of
the Company or any Parent or Subsidiary of the Company. A Service Provider shall
not cease to be an Employee in the case of (i) any leave of absence approved by
the Company or (ii) transfers between locations of the Company or between the
Company, its Parent, any Subsidiary, or any successor. For purposes of Incentive
Stock Options, no such leave may exceed 90 days, unless reemployment upon
expiration of such leave is guaranteed by statute or contract. Neither service
as a Director nor payment of a director’s fee by the Company shall be
sufficient, by itself, to constitute “employment” by the Company.

          (m) “Exchange Act” means the Securities Exchange Act of 1934, as
amended, or any successor statute or statutes thereto. Reference to any
particular Exchange Act section shall include any successor section.

          (n) “Fair Market Value” means, as of any date, the value of a share of
Common Stock determined as follows:

               (i) If the Common Stock is listed on any established stock
exchange or a national market system, including, without limitation, the Nasdaq
National Market or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its
Fair Market Value shall be the closing sales price for a share of such stock (or
the closing bid, if no sales were reported) as quoted on such exchange or
system, as reported in The Wall Street Journal or such other source as the
Committee deems reliable;

               (ii) If the Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, its Fair Market Value
shall be the mean between the high bid and low asked prices for a share of the
Common Stock; or

               (iii) In the absence of an established market for the Common
Stock, the Fair Market Value thereof shall be determined in good faith by the
Committee.

 



--------------------------------------------------------------------------------



 



          (o) “Holder” means a person who has been granted or awarded an Option,
Restricted Stock or Stock Purchase Right, or who holds Shares acquired pursuant
to the exercise of an Option or Stock Purchase Right or pursuant to a Stock
Bonus.

          (p) “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and which
is designated as an Incentive Stock Option by the Committee.

          (q) “Independent Director” means a Director who is:

               (i) An “outside director,” within the meaning of Section 162(m)
of the Code;

               (ii) A “non-employee director” within the meaning of Rule 16b-3;
and

               (iii) An “independent director” under the listing standards of
The Nasdaq Stock Market.

          (r) “Non-Qualified Stock Option” means an Option (or portion thereof)
that is not designated as an Incentive Stock Option by the Committee, or which
is designated as an Incentive Stock Option by the Committee but fails to qualify
as an incentive stock option within the meaning of Section 422 of the Code.

          (s) “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

          (t) “Option” means a stock option granted pursuant to the Plan.

          (u) “Option Exchange Program” means a program whereby outstanding
Options are surrendered or cancelled in exchange for Options that are granted
more than six months and one day following such surrender or cancellation and
are of the same type (which may have a lower exercise price or purchase price),
of a different type and/or cash, and subject to certain conditions (e.g.,
continued employment).

          (v) “Parent” means any corporation, whether now or hereafter existing
(other than the Company), in an unbroken chain of corporations ending with the
Company if each of the corporations other than the last corporation in the
unbroken chain owns stock possessing more than fifty percent of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

          (w) “Plan” means the Capstone Turbine Corporation Amended and Restated
2000 Equity Incentive Plan.

          (x) “Public Trading Date” means the first date upon which Common Stock
of the Company is listed (or approved for listing) upon notice of issuance on
any securities exchange or designated (or approved for designation) upon notice
of issuance as a national market security on an interdealer quotation system.

 



--------------------------------------------------------------------------------



 



          (y) “Restricted Stock” means Shares acquired pursuant to the exercise
of an unvested Option in accordance with Section 10(h), or pursuant to an
election pursuant to a Stock Purchase Right granted under Section 12(b) or
Section 14.

          (z) “Rule 16b-3” means that certain Rule 16b-3 under the Exchange Act,
as such Rule may be amended from time to time.

          (aa) “Section 16(b)” means Section 16(b) of the Exchange Act, as such
Section may be amended from time to time.

          (bb) “Securities Act” means the Securities Act of 1933, as amended, or
any successor statute or statutes thereto. Reference to any particular
Securities Act section shall include any successor section.

          (cc) “Service Provider” means an Employee, Director or Consultant.

          (dd) “Share” means a share of Common Stock, as adjusted in accordance
with Section 15 below.

          (ee) “Stock Bonus” means a grant of Common Stock granted pursuant to
Section 14(e) or elected pursuant to Section 12(b).

          (ff) “Stock Purchase Right” means a right to purchase Common Stock
pursuant to Section 14.

          (gg) “Subsidiary” means any corporation, whether now or hereafter
existing (other than the Company), in an unbroken chain of corporations
beginning with the Company if each of the corporations other than the last
corporation in the unbroken chain owns stock possessing more than 50% of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

     3. Stock Subject to the Plan. Subject to the provisions of Section 15, the
shares of stock subject to Options, Stock Purchase Rights or Stock Bonuses shall
be Common Stock, initially shares of the Company’s Common Stock, par value
$0.001 per share. Subject to the provisions of Section 15, the maximum aggregate
number of Shares which may be issued upon exercise of such Options or Stock
Purchase Rights or pursuant to such Stock Bonuses is 6,080,000 – Shares, plus
the number of Shares previously authorized and remaining available under the
Company’s 1993 Stock Incentive Plan, as amended, as of the Public Trading Date,
plus any Shares covered by options granted under the Company’s 1993 Stock
Incentive Plan that are forfeited or expire unexercised or otherwise become
available after the Public Trading Date; provided, however, that the maximum
aggregate number of Shares which may be issued upon exercise of Incentive Stock
Options is 13,880,000 Shares. The total shares originally made available under
the 1993 Stock Incentive Plan was 7,800,000. Shares issued upon exercise of
Options or Stock Purchase Rights or pursuant to Stock Bonuses may be authorized
but unissued, or reacquired Common Stock. If an Option or Stock Purchase Right
expires or becomes unexercisable without having been exercised in full, or is
surrendered pursuant to an Option Exchange Program, the unpurchased Shares which
were subject thereto shall become available for future grant or sale under the
Plan (unless the Plan has terminated). Shares which are delivered by the Holder
or

 



--------------------------------------------------------------------------------



 



withheld by the Company upon the exercise of an Option or Stock Purchase Right
or in respect of a Stock Bonus under the Plan, in payment of the exercise price
thereof or tax withholding thereon, may again be optioned, granted or awarded
hereunder, subject to the limitations of this Section 3. If Shares of Restricted
Stock are repurchased by the Company at their original purchase price, such
Shares shall become available for future grant under the Plan. Notwithstanding
the provisions of this Section 3, no Shares may again be optioned, granted or
awarded if such action would cause an Incentive Stock Option to fail to qualify
as an Incentive Stock Option under Code Section 422.

 



--------------------------------------------------------------------------------



 



     4. Administration of the Plan.

          (a) Administration Committee. The Plan shall be administered by the
Committee that is established and designated by the Board to administer the
Plan. Prior to the 2004 annual meeting of shareholders of the Company, the
Committee shall be comprised of at least two individuals who are all Independent
Directors. Effective at the conclusion of the 2004 annual meeting of
shareholders of the Company, the Committee shall be comprised of at least three
individuals who are all Independent Directors. The Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise, subject, however,
to such resolutions or Committee charter, not inconsistent with the provisions
of the Plan, as may be adopted from time to time by the Board. Within the scope
of such authority, the Committee may delegate (i) to the chief executive officer
of the Company the authority to grant awards under the Plan to eligible persons
who are (1) not “covered employees,” within the meaning of Section 162(m) of the
Code, (2) not expected to be “covered employees” at the time of recognition of
income resulting from such award, and (3) not subject to liability under
Section 16 of the Exchange Act, and/or (ii) to any officer of the Company any
other authority that is included in Sections 4(b)(iv), (viii), (ix) or (xi) or
Section 9(b).

          (b) Powers of the Committee. Subject to the provisions of the Plan and
the specific duties delegated by the Board to such Committee, and subject to the
approval of any relevant authorities, the Committee shall have the authority in
its sole discretion:

               (i) to determine the Fair Market Value;

               (ii) to select the Service Providers to whom Options, Stock
Purchase Rights, and Stock Bonuses may from time to time be granted hereunder;

               (iii) to determine the number of Shares to be covered by each
such award granted hereunder;

               (iv) to approve forms of Agreement for use under the Plan;

               (v) to determine the terms and conditions of any award granted
hereunder (such terms and conditions include, but are not limited to, the
exercise price, the time or times when Options or Stock Purchase Rights may vest
or be exercised (which may be based on performance criteria), any vesting
acceleration or waiver of forfeiture restrictions, and any restriction or
limitation regarding any award granted hereunder or the Common Stock relating
thereto, based in each case on such factors as the Committee, in its sole
discretion, shall determine);

               (vi) to institute an Option Exchange Program that has been
approved by the Board; provided, however, that the effectiveness of the Option
Exchange Program is subject to the approval of the Company’s shareholders;

 



--------------------------------------------------------------------------------



 



               (vii) to determine whether to offer to buyout a previously
granted Option as provided in subsection 10(i) and to determine the terms and
conditions of such offer and buyout (including whether payment is to be made in
cash or Shares);

               (viii) to prescribe, amend and rescind rules and regulations
relating to the Plan, including rules and regulations relating to sub-plans
established for the purpose of qualifying for preferred tax treatment under
foreign tax laws;

               (ix) to allow Holders to satisfy withholding tax obligations by
electing to have the Company withhold from the Shares to be issued upon exercise
of an Option or Stock Purchase Right or pursuant to a Stock Bonus that number of
Shares having a Fair Market Value equal to the minimum amount required to be
withheld based on the statutory withholding rates for federal and state tax
purposes that apply to supplemental taxable income. The Fair Market Value of the
Shares to be withheld shall be determined on the date that the amount of tax to
be withheld is to be determined. All elections by Holders to have Shares
withheld for this purpose shall be made in such form and under such conditions
as the Committee may deem necessary or advisable;

               (x) to amend any Option or Stock Purchase Right granted under the
Plan as provided in Section 14; and

               (xi) to construe and interpret the terms of the Plan and awards
granted pursuant to the Plan and to exercise such powers and perform such acts
as the Committee deems necessary or desirable to promote the best interests of
the Company which are not in conflict with the provisions of the Plan.

          (c) Effect of Committee’s Decision. All decisions, determinations and
interpretations of the Committee shall be final and binding on all Holders.

     5. Eligibility. Non-Qualified Stock Options, Stock Purchase Rights and
Stock Bonuses may be granted to Service Providers. Incentive Stock Options may
be granted only to Employees. If otherwise eligible, an Employee or Consultant
who has been granted an Option, Stock Purchase Right or Stock Bonus may be
granted additional Options, Stock Purchase Rights or Stock Bonuses. In addition
to the foregoing, each Non-Employee Director (defined in Section 12) shall be
granted Options at the times and in the manner set forth in Section 12 and may
receive Stock Bonuses in lieu of cash compensation as described in Section 12.

     6. Limitations.

          (a) Each Option shall be designated by the Committee in the Agreement
as either an Incentive Stock Option or a Non-Qualified Stock Option. However,
notwithstanding such designations, to the extent that the aggregate Fair Market
Value of Shares subject to a Holder’s Incentive Stock Options and other
incentive stock options granted by the Company, any Parent or Subsidiary, which
become exercisable for the first time during any calendar year (under all plans
of the Company or any Parent or Subsidiary) exceeds $100,000, such excess
Options or other options shall be treated as Non-Qualified Stock Options.

 



--------------------------------------------------------------------------------



 



For purposes of this Section 6(a), Incentive Stock Options shall be taken into
account in the order in which they were granted, and the Fair Market Value of
the Shares shall be determined as of the time of grant.
 
(b) None of the Plan, any Option, Stock Purchase Right or Stock Bonus shall
confer upon a Holder any right with respect to continuing the Holder’s
employment or consulting relationship with the Company, nor shall they interfere
in any way with the Holder’s right or the Company’s right to terminate such
employment or consulting relationship at any time, with or without cause.
 
(c) No Service Provider shall be granted, in any calendar year, Options, Stock
Purchase Rights or Stock Bonuses to acquire more than 3,000,000 Shares. The
foregoing limitation shall be adjusted proportionately in connection with any
change in the Company’s capitalization as described in Section 15. For purposes
of this Section 6(c), if an Option is canceled in the same calendar year it was
granted (other than in connection with a transaction described in Section 15),
the canceled Option will be counted against the limit set forth in this
Section 6(c). For this purpose, if the exercise price of an Option is reduced,
the transaction shall be treated as a cancellation of the Option and the grant
of a new Option.

     7. Term of Plan. The Plan shall become effective upon its initial adoption
by the Board and shall continue in effect until it is terminated under
Section 17. No Options, Stock Purchase Rights or Stock Bonuses may be issued
under the Plan with respect to the shares specified in Section 3 hereof after
the tenth anniversary of the earlier of (i) the date upon which the Plan is
adopted by the Board or (ii) the date the Plan is approved by the stockholders.
If the number of shares specified in Section 3 is increased by an amendment to
this Plan, Options Stock Purchase Rights or Stock Bonuses may be awarded with
respect to such increased shares for a period of ten years after the earlier of
the date that the amendment to the Plan is adopted by the Board or the date that
the amendment is approved by the stockholders. Options, Stock Purchase Rights
and Stock Bonuses granted before such dates shall remain valid in accordance
with their terms.

     8. Term of Option. The term of each Option shall be stated in the
Agreement; provided, however, that the term shall be no more than ten years from
the date of grant thereof; and provided further that, in the case of an
Incentive Stock Option granted to a Holder who, at the time the Option is
granted, owns (or is treated as owning under Code Section 424) stock
representing more than 10% of the voting power of all classes of stock of the
Company or any Parent or Subsidiary, the term of the Option shall be no more
than five years from the date of grant thereof.

     9. Option Exercise Price and Consideration.



(a) Except as provided in Section 13, the per share exercise price for the
Shares to be issued upon exercise of an Option shall be such price as is
determined by the Committee, but shall be subject to the following:
 
(i) In the case of an Incentive Stock Option
 
(A) granted to an Employee who, at the time of grant of such Option, owns (or is
treated as owning under Code Section 424) stock representing more than 10% of
the voting power of all classes of stock of the Company or any Parent or
Subsidiary, the per Share exercise price shall be no less than 110% of the Fair
Market Value per Share on the date of grant.

 



--------------------------------------------------------------------------------



 



                    (B) granted to any other Employee, the per Share exercise
price shall be no less than 100% of the Fair Market Value per Share on the date
of grant.

               (ii) In the case of a Non-Qualified Stock Option

                    (A) granted to a Service Provider who, at the time of grant
of such Option, owns stock representing more than 10% of the voting power of all
classes of stock of the Company or any Parent or Subsidiary, the exercise price
shall be no less than 110% of the Fair Market Value per Share on the date of the
grant.

                    (B) granted to any other Service Provider, the per Share
exercise price shall be no less than 85% of the Fair Market Value per Share on
the date of grant.

               (iii) Notwithstanding the foregoing, Options may be granted with
a per Share exercise price other than as required in this subsection (a) above
pursuant to a merger or other corporate transaction.

          (b) The consideration to be paid for the Shares to be issued upon
exercise of an Option, including the method of payment, shall be determined by
the Committee (and, in the case of an Incentive Stock Option, shall be
determined at the time of grant). Such consideration may consist of (1) cash,
(2) check, (3) with the consent of the Committee, actual or constructive
delivery of Shares which (x) in the case of Shares acquired from the Company,
have been owned by the Holder for more than six months on the date of surrender,
and (y) have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which such Option shall be exercised,
(4) with the consent of the Committee, payment in connection with the pledge of
Shares and a loan through a broker in a transaction described in Securities and
Exchange Commission Regulation T, (5) any other consideration acceptable to the
Committee, or (6) with the consent of the Committee, any combination of the
foregoing methods of payment.

     10. Exercise of Option.

          (a) Vesting; Fractional Exercises. Except as provided in Section 13,
Options granted hereunder shall be vested and exercisable according to the terms
hereof at such times and under such conditions as determined by the Committee
and set forth in the Agreement. An Option may not be exercised for a fraction of
a Share.

          (b) Deliveries upon Exercise. All or a portion of an exercisable
Option shall be deemed exercised upon delivery of all of the following to the
Secretary of the Company or his or her office:

               (i) A written or electronic notice complying with the applicable
rules established by the Committee stating that the Option, or a portion
thereof, is exercised. The notice shall be signed by the Holder or other person
then entitled to exercise the Option or such portion of the Option;

 



--------------------------------------------------------------------------------



 



               (ii) Such representations and documents as the Committee, in its
sole discretion, deems necessary or advisable to effect compliance with
Applicable Laws. The Committee may, in its sole discretion, also take whatever
additional actions it deems appropriate to effect such compliance, including,
without limitation, placing legends on share certificates and issuing stop
transfer notices to agents and registrars;

               (iii) Upon the exercise of all or a portion of an unvested Option
pursuant to Section 10(h), an Agreement covering the purchase of the Restricted
Stock in a form determined by the Committee and signed by the Holder or other
person then entitled to exercise the Option or such portion of the Option;

               (iv) In the event that the Option shall be exercised pursuant to
Section 10(f) by any person or persons other than the Holder, appropriate proof
of the right of such person or persons to exercise the Option; and

               (v) The receipt by the Company of full payment for such Shares,
including payment of any applicable withholding tax. Tax withholding may, in the
sole discretion of the Committee, be paid in the form of (i) deduction from
wages otherwise payable to the Holder, (ii) consideration used by the Holder to
pay for such Shares under Section 9(b), or (iii) Shares that have a Fair Market
Value equal to the minimum required withholdings and that would otherwise be
deliverable to the Holder upon exercise of the Option.

          (c) Conditions to Delivery of Share Certificates. The Company shall
not be required to issue or deliver any certificate or certificates for Shares
purchased upon the exercise of any Option or portion thereof prior to
fulfillment of all of the following conditions:

               (i) The admission of such Shares to listing on all stock
exchanges on which such class of stock is then listed;

               (ii) The completion of any registration or other qualification of
such Shares under any state or federal law, or under the rulings or regulations
of the Securities and Exchange Commission or any other governmental regulatory
body which the Committee shall, in its sole discretion, deem necessary or
advisable;

               (iii) The obtaining of any approval or other clearance from any
state or federal governmental agency which the Committee shall, in its sole
discretion, determine to be necessary or advisable; and

               (iv) The lapse of such reasonable period of time following the
exercise of the Option as the Committee may establish from time to time for
reasons of administrative convenience.

          (d) Termination of Relationship as a Service Provider. If a Holder
ceases to be a Service Provider for any reason, the Holder’s continuing rights,
if any, to Options, Restricted Stock, Stock Bonuses or Stock Purchase Rights
will be as specified in the terms of the Agreement. In the absence of a
provision in the Agreement that specifies the date of expiration when the Holder
ceases to be a Service Provider, each Option shall remain exercisable in
accordance with the provisions set forth herein, as follows: (i) upon
termination as a Service

 



--------------------------------------------------------------------------------



 



Provider for reasons other than Cause, death or disability, the Option shall
remain exercisable for three months following the termination of the Holder’s
relationship as a Service Provider (but in no event later than the expiration of
the term of such Option as set forth in the Agreement or terms of the grant) to
the extent that the Option is then vested and the Shares covered by the unvested
portion of the Option shall immediately become available for issuance under the
Plan; (ii) any unexercised portion of the Option shall terminate at the end of
the three-month period specified herein and the Shares covered thereby shall
immediately become available for issuance under the Plan; (iii) if a Holder’s
relationship as a Service Provider is terminated for Cause, the entire Option
shall immediately terminate, and the Shares covered thereby shall immediately
become available for issuance under the Plan, and (iv) if a Holder is terminated
for reasons of death or disability, the rights under the Option shall be
determined by Sections 10(e) and 10(f).

          (e) Disability of Holder. If a Holder ceases to be a Service Provider
as a result of the Holder’s disability, and the applicable Agreement does not
specify the date of expiration when the Holder ceases to be a Service Provider,
an Option shall remain exercisable for 12 months following the Holder’s
termination due to disability (but in no event later than the expiration of the
term of such Option as set forth in the Agreement or terms of the grant), but
only to the extent that the Option was exercisable on the date of disability,
and the Shares covered by the unvested portion of the Option shall immediately
become available for issuance under the Plan. To the extent that the Option is
not exercised by the end of the 12 month period, the Option shall expire and the
Shares covered thereby shall again become available for issuance under the Plan.
For purposes of Incentive Stock Options, the term “disability” shall be defined
in accordance with Section 22(e)(3) of the Code.

          (f) Death of Holder. If a Holder dies while a Service Provider, and
the applicable Agreement does not specify the date of expiration when the Holder
ceases to be a Service Provider, an Option shall remain exercisable for
12 months following the Holder’s death (but in no event later than the
expiration of the term of such Option as set forth in the Agreement or terms of
the grant), but only to the extent that the Option was exercisable on the date
of death, and the Shares covered by the unvested portion of the Option shall
immediately become available for issuance under the Plan. To the extent that the
Option is not exercised by the end of the 12 month period, the Option shall
expire and the Shares covered thereby shall again become available for issuance
under the Plan. The Option may be exercised by the executor or administrator of
the Holder’s estate or, if applicable, by the person(s) entitled to exercise the
Option under the Holder’s will or the laws of descent or distribution.

          (g) Regulatory Extension. A Holder’s Agreement may provide that if the
exercise of the Option following the termination of the Holder’s status as a
Service Provider (other than upon the Holder’s death or Disability) would be
prohibited at any time solely because the issuance of shares would violate the
registration requirements under the Securities Act, then the Option shall
terminate on the earlier of (i) the expiration of the term of the Option set
forth in Section 8 or (ii) the expiration of a period of three months after the
termination of the Holder’s status as a Service Provider during which the
exercise of the Option would not be in violation of such registration
requirements.

 



--------------------------------------------------------------------------------



 



          (h) Buyout Provisions. The Committee may at any time offer to buyout
for a payment in cash or Shares, an Option previously granted, based on such
terms and conditions as the Committee shall establish and communicate to the
Holder at the time that such offer is made.

     11. Non-Transferability. Options, Restricted Stock, Stock Bonuses and Stock
Purchase Rights may not be sold, pledged, assigned, hypothecated, transferred,
or disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Holder, only by
the Holder.

     12. Granting of Options to and Stock Elections by Non-Employee Directors.

          (a) A person who is a Director but is not an employee of the Company
or any of its affiliates (a “Non-Employee Director”) who is initially elected to
the Board shall, during the term of the Plan, be granted an Option to purchase
21,600 Shares (subject to adjustment as provided in Section 15) on such initial
election (an “Initial Option”), and (ii) an Option to purchase 10,000 Shares
(subject to adjustment as provided in Section 15) on the date of the first
annual meeting of stockholders that occurs each year that the Non-Employee
Director is reelected to the Board (the “Annual Option”). Members of the Board
who are employees of the Company who subsequently retire from the Company and
remain on the Board will not receive an Initial Option but, to the extent that
they are otherwise eligible as Non-Employee Directors, will receive, after
retirement from employment with the Company, the Annual Option.

          (b) In the event that the Company provides cash compensation to
Non-Employee Directors for service as a Director or for service as a member or
chairperson of a committee of the Board (collectively “Cash Compensation”), each
Non-Employee Director may elect to receive (subject to limitations in
Section 12(b)(i)), in lieu of receiving any portion of his or her Cash
Compensation, a Stock Bonus. Such an election shall be made by filing an
election with the Company, in accordance with procedures adopted by the
Committee, prior to the time that such Cash Compensation is paid. All elections
made hereunder are subject to the following:

               (i) The number of Shares payable under a Stock Bonus shall be
calculated by dividing (A) the amount of the Cash Compensation that would have
been payable to the Non-Employee Director in the absence of an election, by
(B) the Fair Market Value of a Share on the date that the Cash Compensation
would have otherwise been paid; provided, however, that no more than 20,000
Shares can be made subject to a Stock Bonus during any 12-month period that
begins with the annual meeting of the shareholders of the Company in which Board
members are elected. Any amount of the Cash Compensation subject to the election
that exceeds the Fair Market Value of the Shares that are calculated hereunder
shall be paid in cash to the Non-Employee Director.

               (ii) Other than the right of the Non-Employee Director herein to
elect to receive a Stock Bonus, the terms thereof shall be subject to the
provisions of Section 14.

     13. Terms of Non-Employee Director Options. The per Share price of each
Option granted to a Non-Employee Director (as defined in Section 12) shall be
equal to 100% of the Fair Market Value of a share of Common Stock on the date
the Option is granted. Initial Options (as defined in Section 12) granted to
Non-Employee Directors shall become exercisable in

 



--------------------------------------------------------------------------------



 



cumulative annual installments of one-third of the Shares subject to such option
on each of the yearly anniversaries of the date of Initial Option grant that the
Non-Employee Director remains a Director, commencing with the first such
anniversary, such that each Initial Option shall be 100% vested on the third
anniversary of its date of grant if the Non-Employee Director continues to be a
Director on such date. Annual Options (as defined in Section 12) granted to
Non-Employee Directors shall become exercisable in cumulative quarterly
installments of one-fourth of the Shares subject to such Option on the first day
of each of calendar quarter that follows the date of the Annual Option grant
that the Non-Employee Director remains a Director, such that each Annual Option
shall be 100% vested on the one-year anniversary of its date of grant if the
Non-Employee Director continues to be a Director on such date. Subject to
Section 10, the term of each Option granted to a Non-Employee Director shall be
ten years from the date the Option is granted. No portion of an Option which is
unexercisable at the time of an Non-Employee Director’s termination of
membership on the Board shall thereafter become exercisable.

     14. Stock Purchase Rights and Stock Bonuses.

          (a) Rights to Purchase. Stock Purchase Rights may be issued either
alone, in addition to, or in tandem with Options granted under the Plan and/or
cash awards made outside of the Plan. After the Committee determines that it
will offer Stock Purchase Rights under the Plan, it shall advise the offeree in
writing of the terms, conditions and restrictions related to the offer,
including the number of Shares that such person shall be entitled to purchase,
the price to be paid, and the time within which such person must accept such
offer. The offer shall be accepted by execution of an Agreement that covers the
purchase of Restricted Stock in the form determined by the Committee.

          (b) Repurchase Right. Unless the Committee determines otherwise, the
Agreement for the purchase of Restricted Stock shall grant the Company the right
to repurchase Shares acquired upon exercise of a Stock Purchase Right upon the
termination of the purchaser’s status as a Service Provider for any reason.
Subject to Section 22, the purchase price for Shares repurchased by the Company
pursuant to such repurchase right and the rate at which such repurchase right
shall lapse shall be determined by the Committee in its sole discretion, and
shall be set forth in the Agreement.

          (c) Other Provisions. The Agreement shall contain such other terms,
provisions and conditions not inconsistent with the Plan as may be determined by
the Committee in its sole discretion.

          (d) Rights as a Shareholder. Once the Stock Purchase Right is
exercised, the purchaser shall have rights equivalent to those of a shareholder
and shall be a shareholder when his or her purchase is entered upon the records
of the duly authorized transfer agent of the Company. No adjustment shall be
made for a dividend or other right for which the record date is prior to the
date the Stock Purchase Right is exercised, except as provided in Section 15 of
the Plan.

          (e) Stock Bonuses. Notwithstanding any other provision of the Plan,
the Committee may grant Stock Bonuses, as compensation or as bonuses, to such
Service Providers as the Committee may select in its sole discretion from time
to time. Such Stock Bonuses may be

 



--------------------------------------------------------------------------------



 



issued either alone, in addition to, or in tandem with Options or Stock Purchase
Rights granted under the Plan and/or cash awards made outside of the Plan. After
the Committee determines that it will offer Stock Bonuses under the Plan, it
shall advise the offeree in writing of the terms and conditions related to the
offer, including the number of Shares that such person shall be entitled to
receive, the time within which such person must accept such offer, and the
manner of acceptance of such offer.

     15. Adjustments upon Changes in Capitalization, Merger or Asset Sale. The
terms of this Section 15 will apply to the rights of a Holder under all
Agreements issued hereunder; provided, however, that the terms of an Agreement
will control with respect to the Holder’s rights and adjustments that are made
with respect to a merger, asset purchase or other acquisition transaction if the
Agreement specifically makes provision for rights and adjustments upon the
occurrence of any such acquisition transaction.

          (a) In the event that the Committee determines that any dividend or
other distribution (whether in the form of cash, Common Stock, other securities,
or other property), recapitalization, reclassification, stock split, reverse
stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, liquidation, dissolution, or sale, transfer, exchange
or other disposition of all or substantially all of the assets of the Company,
or exchange of Common Stock or other securities of the Company, issuance of
warrants or other rights to purchase Common Stock or other securities of the
Company, or other similar corporate transaction or event, in the Committee’s
sole discretion, affects the Common Stock such that an adjustment is determined
by the Committee to be appropriate in order to prevent dilution or enlargement
of the benefits or potential benefits intended to be made available under the
Plan or with respect to any Option, Stock Purchase Right or Restricted Stock,
then the Committee shall, in such manner as it may deem equitable, adjust any or
all of:

               (i) the number and kind of shares of Common Stock (or other
securities or property) with respect to which Options or Stock Purchase Rights
may be granted or awarded (including, but not limited to, adjustments of the
limitations in Section 3 on the maximum number and kind of shares which may be
issued and adjustments of the maximum number of Shares that may be purchased by
any Holder in any calendar year pursuant to Section 6(c));

               (ii) the number and kind of shares of Common Stock (or other
securities or property) subject to outstanding Options, Stock Purchase Rights or
Restricted Stock; and

               (iii) the grant or exercise price with respect to any Option or
Stock Purchase Right.

          (b) In the event of any transaction or event described in
Section 15(a), the Committee, in its sole discretion, and on such terms and
conditions as it deems appropriate, either by the terms of the Option, Stock
Purchase Right or Restricted Stock or by action taken prior to the occurrence of
such transaction or event and either automatically or upon the Holder’s request,
is hereby authorized to take any one or more of the following actions whenever
the Committee determines that such action is appropriate in order to prevent
dilution or enlargement

 



--------------------------------------------------------------------------------



 



of the benefits or potential benefits intended by the Company to be made
available under the Plan or with respect to any Option, Stock Purchase Right or
Restricted Stock granted or issued under the Plan or to facilitate such
transaction or event:

               (i) To provide for either the purchase of any such Option, Stock
Purchase Right or Restricted Stock for an amount of cash equal to the amount
that could have been obtained upon the exercise of such Option or Stock Purchase
Right or realization of the Holder’s rights had such Option, Stock Purchase
Right or Restricted Stock been currently exercisable or payable or fully vested
or the replacement of such Option, Stock Purchase Right or Restricted Stock with
other rights or property selected by the Committee in its sole discretion;

               (ii) To provide that such Option or Stock Purchase Right shall be
exercisable as to all shares covered thereby, notwithstanding anything to the
contrary in the Plan or the provisions of such Option or Stock Purchase Right;

               (iii) To provide that such Option, Stock Purchase Right or
Restricted Stock be assumed by the successor or survivor corporation, or a
parent or subsidiary thereof, or shall be substituted for by similar options,
rights or awards covering the stock of the successor or survivor corporation, or
a parent or subsidiary thereof, with appropriate adjustments as to the number
and kind of shares and prices;

               (iv) To make adjustments in the number and type of shares of
Common Stock (or other securities or property) subject to outstanding Options
and Stock Purchase Rights, and/or in the terms and conditions of (including the
grant or exercise price), and the criteria included in, outstanding Options,
Stock Purchase Rights or Restricted Stock or Options, Stock Purchase Rights or
Restricted Stock which may be granted in the future; and

               (v) To provide that immediately upon the consummation of such
event, such Option or Stock Purchase Right shall not be exercisable and shall
terminate; provided, that for a specified period of time prior to such event,
such Option or Stock Purchase Right shall be exercisable as to all Shares
covered thereby, and the restrictions imposed under an Agreement upon some or
all Shares may be terminated and, in the case of Restricted Stock, some or all
shares of such Restricted Stock may cease to be subject to repurchase,
notwithstanding anything to the contrary in the Plan or the provisions of such
Option, Stock Purchase Right or Restricted Stock or any Agreement.

          (c) Subject to Section 3, the Committee may, in its sole discretion,
include such further provisions and limitations in any Option, Stock Purchase
Right, Restricted Stock, Agreement or certificate, as it may deem equitable and
in the best interests of the Company.

          (d) If the Company undergoes an Acquisition, then any surviving
corporation or entity or acquiring corporation or entity, or affiliate of such
corporation or entity, may assume any Options, Stock Purchase Rights or
Restricted Stock outstanding under the Plan or may substitute similar stock
awards (including an award to acquire the same consideration paid to the
stockholders in the transaction described in this subsection 15(d)) for those
outstanding under the Plan. In the event any surviving corporation or entity or
acquiring corporation or entity in an Acquisition, or affiliate of such
corporation or entity, does not assume such Options, Stock

 



--------------------------------------------------------------------------------



 



Purchase Rights or Restricted Stock or does not substitute similar stock awards
for those outstanding under the Plan, then with respect to (i) Options, Stock
Purchase Rights or Restricted Stock held by participants in the Plan whose
status as a Service Provider has not terminated prior to such event, the vesting
of such Options, Stock Purchase Rights or Restricted Stock (and, if applicable,
the time during which such awards may be exercised) shall be accelerated and
made fully exercisable and all restrictions thereon shall lapse at least ten
days prior to the closing of the Acquisition (and the Options or Stock Purchase
Rights terminated if not exercised prior to the closing of such Acquisition),
and (ii) any other Options or Stock Purchase Rights outstanding under the Plan,
such Options or Stock Purchase rights shall be terminated if not exercised prior
to the closing of the Acquisition.

          (e) In the event the Company undergoes an Acquisition and any
surviving corporation or entity or acquiring corporation or entity, or affiliate
of such corporation or entity, does assume any Options, Stock Purchase Rights or
Restricted Stock outstanding under the Plan (or substitutes similar stock
awards, including an award to acquire the same consideration paid to the
stockholders in the transaction described in this subsection 15(e), for those
outstanding under the Plan), then, with respect to each stock award held by
participants in the Plan then performing services as Employees or Directors, the
vesting of each such stock award (and, if applicable, the time during which such
stock award may be exercised) shall be accelerated and such stock award shall
immediately become fully vested and exercisable, if any of the following events
occurs within 12 months after the effective date of the Acquisition or within
the Trial Period (as defined herein) even if such Trial Period extends beyond
12 months after the effective date of the Acquisition:



  (i)   the Employee status or Director status, as applicable, of the
participant holding such stock award is terminated by the Company without Cause;
or     (ii)   the Employee holding such stock award terminates his or her
Employee status following (A) a change in position with the Company or any
reduction in his or her level of responsibility; (B) any reduction in his or her
level of compensation (including base salary, fringe benefits, participation in
any plans and target bonuses under any corporate-performance based bonus or
incentive programs); or (C) a relocation of the place of employment of the
Employee by more than 50 miles; provided and only if such change, reduction or
relocation is effected without such individual’s consent. In the event that an
individual consents to such change, the individual enters a trial period (the
“Trial Period”) of six months from the date of consent. At any time during the
Trial Period an individual may revoke his or her consent and meet the conditions
of a voluntary resignation following a change as stated in (A), (B), or
(C) above, without the individual’s consent.

          (f) The existence of the Plan, any Agreement and the Options or Stock
Purchase Rights granted hereunder shall not affect or restrict in any way the
right or power of the Company or the stockholders of the Company to make or
authorize any adjustment, recapitalization, reorganization or other change in
the Company’s capital structure or its business, any merger or consolidation of
the Company, any issue of stock or of options, warrants or rights to purchase
stock or of bonds, debentures, preferred or prior preference stocks whose

 



--------------------------------------------------------------------------------



 



rights are superior to or affect the Common Stock or the rights thereof or which
are convertible into or exchangeable for Common Stock, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

     16. Time of Granting Options, Stock Purchase Rights and Stock Bonuses. The
date of grant of an Option, Stock Purchase Right or Stock Bonus shall, for all
purposes, be the date on which the Committee makes the determination granting
such Option, Stock Purchase Right or Stock Bonus, or such other date as is
determined by the Committee. Notice of the determination shall be given to each
Employee or Consultant to whom an Option, Stock Purchase Right or Stock Bonus is
so granted within a reasonable time after the date of such grant.

     17. Amendment and Termination of the Plan.

          (a) Amendment and Termination. The Board may at any time wholly or
partially amend, alter, suspend or terminate the Plan. However, without approval
of the Company’s stockholders given within 12 months before or after the action
by the Board, no action of the Board may, except as provided in Section 15,
increase the limits imposed in Section 3 on the maximum number of Shares which
may be issued under the Plan or extend the term of the Plan under Section 7.

          (b) Stockholder Approval. The Board shall obtain stockholder approval
of any Plan amendment to the extent necessary and desirable to comply with
Applicable Laws.

          (c) Effect of Amendment or Termination. No amendment, alteration,
suspension or termination of the Plan shall impair the rights of any Holder,
unless mutually agreed otherwise between the Holder and the Committee, which
Agreement must be in writing and signed by the Holder and the Company.
Termination of the Plan shall not affect the Committee’s ability to exercise the
powers granted to it hereunder with respect to Options, Stock Purchase Rights,
Stock Bonuses or Restricted Stock granted or awarded under the Plan prior to the
date of such termination.

     18. Stockholder Approval. The Capstone Turbine Corporation 2000 Equity
Incentive Plan, as originally adopted, was submitted for the approval of the
Company’s stockholders and such approval was received within 12 months after the
date of the Board’s initial adoption thereof. In addition, amendments to
increase the number of Shares authorized for issuance hereunder have been
previously approved by the Company’s stockholders, and such amendments are
incorporated herein.

     19. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

     20. Reservation of Shares. The Company, during the term of this Plan, shall
at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

 



--------------------------------------------------------------------------------



 



     21. Investment Intent. The Company may require a Plan participant, as a
condition of exercising or acquiring stock under any Option, Stock Purchase
Right or Stock Bonus, (i) to give written assurances satisfactory to the Company
as to the participant’s knowledge and experience in financial and business
matters and/or to employ a purchaser representative reasonably satisfactory to
the Company who is knowledgeable and experienced in financial and business
matters and that he or she is capable of evaluating, alone or together with the
purchaser representative, the merits and risks of exercising the Option or Stock
Purchase Right, electing or accepting the Stock Bonus; and (ii) to give written
assurances satisfactory to the Company stating that the participant is acquiring
the stock subject to the Option, Stock Purchase Right or Stock Bonus for the
participant’s own account and not with any present intention of selling or
otherwise distributing the stock. The foregoing requirements, and any assurances
given pursuant to such requirements, shall be inoperative if (A) the issuance of
the shares upon the exercise or acquisition of stock under the applicable
Option, Stock Purchase Right or Stock Bonus has been registered under a then
currently effective registration statement under the Securities Act or (B) as to
any particular requirement, a determination is made by counsel for the Company
that such requirement need not be met in the circumstances under the then
applicable securities laws. The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued under the Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the stock.

     22. Governing Law. The validity and enforceability of this Plan shall be
governed by and construed in accordance with the laws of the State of Delaware
without regard to otherwise governing principles of conflicts of law.

[Remainder of page intentionally left blank]

 